United States Court of Appeals for the Federal Circuit

                                         ERRATA


                                     March 18, 2005


Appeal No. 03-1600 and Appeal No. 03-1616

Mercexchange, L.L.C. v. eBay, Inc. & Half.com, Inc.

Decided: March 16, 2005                          Precedential Opinion

Change the opinion as follows:

      •   Replace page 2, lines 14-23, with the following:

          defendants, the district court granted in part and denied in part the motions for
          summary judgment that the claims of the ’051 patent were invalid for an
          inadequate written description. The remainder of the case went to trial before
          a jury. At the conclusion of the trial, the jury found that eBay had willfully
          infringed claims 8, 10-11, 13-15, 17-18, 20-22, and 26 of the ’265 patent and
          had induced ReturnBuy to infringe claims 1, 4, 7, and 23 of the ’265 patent;
          that Half.com had willfully infringed claims 8, 10, 11, 13, 15, 17-18, 20, 22,
          and 26-29 of the ‘265 patent and claims 1, 5-6, 29, 31-32, and 34-39 of the
          ’176 patent; and that neither the ’265 patent nor the ’176 patent was invalid.
          With respect to damages, the jury found eBay liable for $10.5 million for
          infringing the ’265 patent and $5.5 million for inducing ReturnBuy to infringe
          the ’265 patent. The jury also held Half.com liable for $19 million for infringing
          the ’176 patent and the ‘265 patent.

      •   Delete footnote 1 on page 6.